Younger, J.,
dissenting. I am unable to concur with the majority opinion herein for two reasons.
In the first place the money advanced by the plaintiff’s father for the educational purposes of his daughter and son-in-law — and which for a part time included such expenses for another daughter who lived with plaintiff and defendant — was purely a gift which he paid voluntarily and which at the time was not intended or expected to be repaid. In my opinion this is not “property which came to either by their marriage” (Section 3105.18, Revised Code). It can be considered as a favor or a generosity which any proud or fond parent would wish to bestow if able so to do. However, such money no longer exists as property. No promissory notes or bookkeeping were involved.
Property is defined as follows:
“4. The exclusive right to possess, enjoy and dispose of, a thing; ownership; in a broad sense, any valuable right or interest considered primarily as a source or element of wealth.
“5. That to which a person has a legal title; thing owned; an estate, whether in lands, goods, money, or tangible rights, such as copyright, patent rights, etc.; anything, or those things collectively, in or to which a man has a right protected by law. (Webster)
1 ‘ The right and interest which a man has in lands and chattels to the exclusion of others.
‘ ‘ The sole and despotic dominion which one man claims and exercises over the external things of the world in total exclusion of the right of any other individual in the universe.” (Bouvier)
My second reason for dissenting is that Section 3105.18, Revised Code, provides:
‘ ‘ The court of common pleas may allow alimony as it deems reasonable to either party, having due regard to property which came to either by their marriage, the earning capacity of either and the value of real and personal estate of either, at the time of the decree.”
In my opinion the comma preceding the last phrase ‘ ‘ at the time of the decree” makes everything preceding it affected by and governed by said phrase which would include “the earning *168capacity of either.” Since the earning capacity of the defendant at the time of the decree was admitted and found to be $300.00 per month an award of $24,000.00 is entirely speculative, and since in my opinion there is no evidence of probative value in the record to support such an award, it is an abuse of discretion. There is no certainty that the defendant will successfully complete his residency or internship or that he will become a specialist in obstetrics and gynecology.